Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 06/29/2021. 
Claims 1-3, and 19 are currently pending and have been examined.


Response to Amendment
	Applicant’s amendment, filed on 06/29/2021, has been entered. Claims 1-3 have been amended. Claims 4-18 have been cancelled. Claim 19 has been newly entered. 


Claim Rejection – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-3 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

The term "the response" in claim 2 renders the claim indefinite.  It is unclear whether this response, which includes a sales price of a commodity, is intended to be the response from Claim 1 indicating that a user ID has been authenticated, or a separate response. With reference to the specification and Figure 9, it appears that applicant has support for a user registration or authentication occurring before the determination of sales prices, but does not have 
Claims 3 and 19 inherit the deficiencies of Claim 2 and are rejected on the same basis. Similarly, “the response” of Claim 3 is being interpreted to read “the second response.”


Claim Rejection – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-3 and 19 are directed to a machine. Therefore, the claims are directed to statutory subject matter under Step 1 (Step 1: YES).


Claim 1 recites at least the following limitations that are believed to recite an abstract idea:
register commodities that are selected for purchase at the physical store and placed in the cart, and identified by reading code symbols attached to the commodities; 
acquire user ID that is read; 
transmit a request to authenticate the user ID to the store; 
determine from a response to the request that the user ID has been authenticated; and 
display the registered commodities along with a notification generated from the response that a commodity ordered through a store by the user having the authenticated ID is in stock at the physical store.  

The above limitations recite the concept of in-store checkout. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions and managing personal behavior or relationships or interactions between people. Accordingly, under Prong One of Step 2A of the 2019 PEG, claim 1 recites an abstract idea (Step 2A, Prong One: YES).
                Under Prong Two of Step 2A of the 2019 PEG, the recitation of various additional elements within the claim are acknowledged, such as a POS terminal, a store server, an order server, an online store, a touch panel, a card reader, a scanner, a wireless communication interface, and a processor. Although these additional computer-related elements are recited, claim 1 merely invokes such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. See MPEP 2106.05(f). Furthermore, claim 1 generally links the use of the abstract idea to a particular technological environment or field of use. See MPEP 2106.05(h). As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
Alice/Mayo test (Step 2A: YES).
            
Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
The recitation of various additional elements within the claim are acknowledged, namely a POS terminal, a store server, an order server, an online store, a touch panel, a card reader, a scanner, a wireless communication interface, and a processor. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, claim 1 merely invokes such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f).  Furthermore, claim 1 generally links the use of the abstract idea to a particular technological environment or field of use. See MPEP 2106.05(h).
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 8, and 15 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claim 1 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-3, and 19, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-3 and 19 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial interactions. Dependent claims 2-3 fail to identify additional elements and as such, are not indicative of integration into a practical application. Dependent Claim 19 recites the Alice/Mayo test, claims 1-3 and 19 are ineligible.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Napper (WO 2011088568 A1), hereinafter Napper, in view of Wilkinson et al (US 20180174188 A1), hereinafter Wilkinson.

Regarding claim 1, Napper teaches a point-of-sale (POS) terminal mounted on a cart that is located within a physical store and connected wirelessly to a network to which a store server for authenticating a user and an order server that records orders for commodities that are made through an online store associated with the physical store are connected (Napper: [0034] “The control unit 104 may be connected to a wireless network, such as the Internet or a local area network, in order to receive and send messages or data.” – [0019] “The point of sale device may operate without a card swipe by sending a request via wifi to a server located in the store or via the internet to a site in order to execute the transaction, as the payment method details are stored on that server as part of the customers account.” – See also Figure 1, which illustrates unit 104 attached to the physical shopping cart.), said POS terminal comprising: 
a touch panel (Napper: [0036] “the user interface 202 may be a touch screen interface such as shown by reference 104 in Figures 8A through 8D”); 

a scanner (Napper: [0024] “(i) providing a point of sale device mounted to a shopping cart as defined above; (ii) inserting at least one item with a bar code into the shopping cart so that the bar code reader reads the bar code”); 
a wireless communication interface (Napper: [0018] “The point of sale device may have a transmitter for sending payment card information to an issuing institution and a receiver for receiving confirmation of payment from the issuing institution.” – [0034] “The control unit 104 may be connected to a wireless network, such as the Internet or a local area network, in order to receive and send messages or data.”); and 
a processor that communicates with the touch panel, the card reader, the scanner, and the wireless communication interface (Napper: [0033] “The control unit 04 has a memory for storing information or data and a processor for executing instructions.”), and executes a program to: 
register commodities that are selected for purchase at the physical store and placed in the cart, and identified by reading code symbols attached to the commodities with the scanner (Napper: [0050] “if a product is placed through the top opening of the interior 102 of the basket 108 and passes the bar code reader 102, the bar code reader 102 reads the product information encoded on the bar code of the product (if the product has a bar code)”); 
acquire user ID that is read by one of the card reader and the scanner (Napper: [0085] “the loyalty card may be used to access a user's account at the store and may be a rectangular plastic card with account number information and a bar code representing their account or it may be used to provide promotions to the user (such as reward points or coupons). The loyalty card may be a rectangular plastic card with account number information and a bar code representing their account or it may be a USB key that may connect to a laptop or other computer 506 attached to or associated with the cart 100.” – [0086] “the control unit 104 may automatically recognize and authenticate the presence of a specific customer and log them in automatically”); 
transmit a request to authenticate the user ID to the store server through the wireless communication interface; and determine from a response to the request that the user ID has been authenticated (Napper: [0086] “the control unit 104 may automatically recognize and authenticate the It is understood that the account must necessarily be verified in order to be able to access the data stored online with the account.); and 
display the registered commodities on the touch screen (Napper: [0070] “The control unit 104 may also display the product identification and price on the user interface 202 so that a consumer is aware of the price of the product inserted into the shopping cart 100.” – [0072] “A similar process may be undertaken each time an additional product with a bar code is inserted into the shopping cart 100 basket 108. The control unit 104 may display all product identification information and price in columns on the user interface 202. The control unit 104 may also calculate a total cost of the products in the shopping cart 100.” – [0036] “the user interface 202 may be a touch screen interface such as shown by reference 104 in Figures 8A through 8D”),
but does not specifically teach that the displaying is along with a notification generated from the response that a commodity orderedReply to Office Action of March 31, 2021 through the online store by the user having the authenticated ID is in stock at the physical store.  
However, Wilkinson teaches methods for shopping suggestions [0219], including the displaying is alongside a notification generated from the response that a commodity orderedReply to Office Action of March 31, 2021 through the online store by the user having the authenticated ID is in stock at the physical store (Wilkinson: [0229] “displayed in a manner that includes and prominently displays items of particular interest at the time or according to the customer ' s priorities. … the suggested items typically include previously purchased items” – [0089] “interaction records 502 that reflect or otherwise track, for example, the monitored person's purchases. This can include specific items purchased by the person, from whom the items were purchased, where the items were purchased , how the items were purchased … As further seen in Figures 27 and 31-32, the suggested items are displayed alongside the cart.).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Napper, the ability for the displaying to be along with a notification generated from the response that a commodity orderedReply to Office Action of March 31, 2021 through the online store by the user having the authenticated ID is in stock at the physical store, as taught by Wilkinson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Napper, to include the teachings of Wilkinson, in order to help a customer make shopping quickly and easily (Wilkinson: [0216]).

Claims 2-3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Napper, in view of Wilkinson, and further in view of Carlson et al (WO 2010124093 A2), hereinafter Carlson.

Regarding Claim 2, Napper/Wilkinson teach the POS terminal according to claim 1, wherein a second response includes a sales price of the commodity (Napper: [0070] “The control unit 104 may also display the product identification and price on the user interface 202 so that a consumer is aware of the price of the product inserted into the shopping cart 100.” – [0072] “A similar process may be undertaken each time an additional product 
but do not teach that the sales price corresponds to a lower of a first price of the commodity at a time the commodity was ordered through the online store by the user having the authenticated ID and a second price of the commodity at a time the request to authenticate the user ID was transmitted.  
However, Carlson teaches the distribution of announcements to consumers and facilitation of merchant transactions (Carlson: Abstract), including the sales price corresponds to a lower of a first price of the commodity at a time the commodity was ordered through the online store by the user having the authenticated ID and a second price of the commodity at a time the request to authenticate the user ID was transmitted (Carlson: Claim 4 “the transmission includes a merchant offer for a future said transaction for the matching resource at a discount price; and the discount price matches a price previously paid by one said member consumer for the matching resource purchased in the at least one transaction.” – Page 18, lines 30-31: “has made an online purchase” – Page 16, lines 5-6 “the announcement condition may be a real-time location of the consumer (c) 102 within a specified spatial zone (e.g., a specified shopping mall)” – It is understood that the previously paid price may be for such an online purchase.).
It would have been obvious to one of ordinary skill in the art to include in the terminal, as taught by Napper/Wilkinson, the ability for the sales price to correspond to a lower of a first price of the commodity at a time the commodity was ordered through the online store by the user having the authenticated ID and a second price of the commodity at a time the request to authenticate the user ID was transmitted, as taught by Carlson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Napper/Wilkinson, to include the teachings of Carlson, in order for consumers to receive a better deal (Carlson: Page 49, line 24).

Regarding Claim 3, Napper/Wilkinson/Carlson teach the POS terminal according to claim 2, wherein the notification includes an indication that the commodity is being sold at the sales price included in the second 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Carlson with Napper/Wilkinson for the reasons identified above with respect to claim 2. 

Regarding Claim 19, Napper/Wilkinson/Carlson teach the POS terminal according to claim 3, wherein the processor executes the program to: 
display a settlement button with the notification; and in response to an operation of the settlement button, transmit a settlement execution command to the store server (Wilkinson: [0090] “When the consumer wishes to pay for the products contained in the shopping cart 100, the consumer selects the "pay now" button 254. At this point a message may be displayed on the display screen 202 indicating the payment amount required (i.e. the cost, plus applicable taxes) such as shown in Figure 8C.” – [0093] “At step 708, payment from a payment card for at least one item is received. Payment cards may include debit or credit cards, for example. To pay for the item, the consumer may swipe at least one of a credit card or debit card in the card swipe.”)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wilkinson with Napper for the reasons identified above with respect to claim 1. 


Response to Arguments
	Applicant’s arguments filed 06/29/2021 have been fully considered.  

Claim Rejections – 35 USC §101
Applicant argues that the claims, as amended, do not fall within a grouping of abstract ideas.
Examiner respectfully disagrees. Except for the recitation of computer-related additional elements at a high level of generality, the claims recite steps that constitute the concept of in-store/retail checkout, which falls within Certain Methods of Organizing Human Activity, specifically reciting commercial interactions. 


Examiner respectfully disagrees. Except for the additional element of the previous orders being online orders, the integration of commodities at a physical store place in a cart with commodities previously ordered would at best be a business improvement to retail checkout, rather than a technological improvement to Point-of-Sale systems themselves.

Applicant further argues that the claims recite limitations that, as an ordered combination, amount to significantly more than the abstract idea, citing the steps of “registering commodities that are selected for purchase at the physical store and placed in the cart, and identified by reading code symbols attached to the commodities with the scanner;  acquiring user ID that is read by one of the card reader and the scanner;  transmitting a request to authenticate the user ID to the store server through the wireless communication interface;  determining from a response to the request that the user ID has been authenticated; and displaying the registered commodities on the touch screen along with a notification generated from the response that a commodity ordered through the online store by the user having the authenticated ID is in stock at the physical store.”
Examiner respectfully disagrees. Even considered as an ordered combination, the additional elements of Claim 1 are merely invoked as a tool to perform the abstract idea. See MPEP 2106.05(f).  Furthermore, claim 1 generally links the use of the abstract idea to a particular technological environment or field of use. Claims 2-3 do not disclose any further additional elements. Claim 19 further recites displaying a button and transmitting data in response to operation of said button, which is merely adding insignificant extra-solution activity to the abstract idea. Dependent claims 2-3 are “directed to” an abstract idea. Similar to the discussion above with respect to claim 1, dependent claims 2-3 analyzed individually and as an ordered combination, merely invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself.  Dependent Claim 19 recites the further additional element of displaying a button and transmitting data in response to operation of said button. When considering whether an additional element is insignificant extra-solution activity, it is considered whether the extra-

 

Claim Rejections – 35 USC §§102 and 103
Applicant argues that, in light of amendments, the claims are allowable over prior art. Examiner disagrees; while the combination of references relied upon in the previous Office Action is not being relied upon in light of Applicant’s amendments to the Claims, the claims stand rejected in light of the combination of references in the current Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kireyev et al (NPL, 2015 – see attached) discusses retailer self-matching for product pricing across multiple channels, including online and in-store.
Schlieffers et al (US 20040111320 A1) teaches a terminal mounted on a shopping cart, with ability to register a user with a smart card, and to scan items placed in the cart.
Nathanson et al (US 20170236131 A1) makes product recommendations in light of user purchase history.
Taylor et al (US 20180108001 A1) teaches a Point-of-Sale shopping cart for in-store shopping, including check-out at the cart.
Florez (US 20150379497 A1) teaches self-checkout using a product scanner in a physical store.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.S./Examiner, Art Unit 3684      

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684